220 Ga. 586 (1965)
140 S.E.2d 838
CONNER, Director of State Department of Public Safety
v.
DURDEN, Judge, et al.
22751.
Supreme Court of Georgia.
Submitted January 12, 1965.
Decided February 4, 1965.
Eugene Cook, Attorney General, Albert Sidney Johnson, Peyton S. Hawes, Jr., Assistant Attorneys General, for plaintiff in error.
Homer S. Durden, Jr., pro se.
DUCKWORTH, Chief Justice.
This case involves an application for a writ of prohibition to prevent a judge of a city court from impeding and interfering with the plaintiff as Director of the State Department of Public Safety in the discharge of his duties under Code Ann. § 92A-608 (Ga. L. 1951, pp. 565, 571; 1956, p. 556; 1957, pp. 124, 126) making it mandatory on the Director to revoke an operator's license upon the conviction of driving under the influence of intoxicants. General demurrers were filed thereto, including constitutional attacks on the above law, and, after a hearing, sustained; and the exception is to this judgment. Held:
From the pleadings there seems to be mere apprehension of impediment and interference of the city court and no actual conflict between the parties. The judge did his duty, and the Director is not even by implication forbidden by the judge to do his duty of suspending the license. Indeed the judge has no right to do so. The judge's order, which deals only with his orders in the case, does not purport to prohibit the Director or the Department of Public Safety from doing what the law directs them to do. While there is a vague statement attached to the service of the serving officer for the Department that he may be punished for contempt if he performs the duty imposed by the statute, it does not appear that such has been threatened, the law does not allow it, and it is presumed that the law will be obeyed. While it is apparent that the constitutional attacks are not valid since the actions of the Director are purely administrative in nature *587 and not judicial and can be made only after a conviction under the law which guarantees due process under the State and Federal Constitutions, yet no cause of action is alleged and the lower court did not err in sustaining the general demurrer. See City of Macon v. Anderson, 155 Ga. 607 (117 S.E. 753); Wright v. Wood, 178 Ga. 273 (173 S.E. 138); Dover v. Greer, 180 Ga. 45 (178 S.E. 297); Byrd v. McLucas, 194 Ga. 40 (20 SE2d 597); Martin v. Crawford, 199 Ga. 497 (34 SE2d 699).
Judgment affirmed. All the Justices concur.